 

 

GUARANTY

This Guaranty (“Guaranty”), dated as of November 10, 2015, is executed by
Crimson Wine Group, LTD, a Delaware corporation (“Guarantor”) in favor of
American AgCredit, FLCA (“Lender”), with reference to the following facts:

RECITALS

A. Pursuant to a  Loan Agreement of even date herewith by and among Pine Ridge
Winery, LLC, a Delaware limited liability company as borrower (together with all
other entities that may hereafter become obligors under the Loan Agreement,
collectively, "Borrower") and American AgCredit, FLCA, as Lender (including all
annexes, exhibits and schedules thereto, and as the same may be amended,
restated, supplemented or otherwise modified from time to time, the “Loan
Agreement”),  Lender has made a loan (the “Loan”) in the amount of Sixteen
Million Dollars ($16,000,000) to Borrower.  The Loan is evidenced by the Loan
Agreement and by a Term Note of even date herewith in the amount of Sixteen
Million Dollars ($16,000,000), and which may be amended from time to time and
certain other documents referred to the Loan Agreement as "Loan Documents."

B. Guarantor is the owner of one hundred percent (100%) of the equity of
Borrower and will derive substantial benefit from Lender’s making the Loan to
Borrower.  Without the support of this Guaranty from Guarantor, Borrower would
not have been able to obtain the Loan in the amount and on the terms that are
set forth in the Loan Agreement.  Guarantor understands that Lender would not
have made the Loan to Borrower without the financial support of Guarantor, that
the delivery of this Guaranty to Lender is a condition precedent to the making
of the Loan, and Lender is making the Loan in reliance upon this Guaranty.

AGREEMENT

NOW THEREFORE, for good and valuable consideration, receipt of which is hereby
acknowledged, and in order to induce Lender to make the Loan, Guarantor agrees,
for the benefit of Lender, as follows:

1. Affirmation of Recitals.  The recitals set forth above are true and correct
and are incorporated herein by this reference.

2. Defined Terms.  All capitalized terms that are not defined herein shall have
the meanings ascribed to such terms in the Loan Agreement.

3. Certain Matters of Construction.  The terms “herein,” “hereof” and
“hereunder” and other words of similar impact shall refer to this Guaranty as a
whole and not to any particular section, paragraph or subdivision.  Any
reference to a “Section” shall refer to the relevant Section to this Guaranty,
unless specifically indicated to the contrary.  Any pronoun used shall be deemed
to cover all genders.  The term “including” shall not be limiting or exclusive,
unless specifically indicated to the contrary.  All references to statutes and
related regulations shall include any amendments of same and any successor
statutes and regulations.



1

 

--------------------------------------------------------------------------------

 

4. Guaranty of Guaranteed Obligations.  Guarantor acknowledges that it is in
Guarantor’s best interests to execute this Guaranty as Guarantor and will derive
substantial direct and indirect benefits from the advances provided by Lender to
Borrower under the Loan Agreement (the obligations of Borrower to Lender under
the Loan Agreement and the other Loan Documents are hereafter referred to as the
“Obligations” and the obligations of Guarantor to Lender hereunder are hereafter
referred to as the “Guaranteed Obligations”).  Guarantor absolutely, irrevocably
and unconditionally guarantees and promises to pay to Lender, and its
successors, endorsees, transferees and assigns, on demand in lawful money of the
United States of America, any and all Obligations of Borrower to Lender arising
from or in connection with the Loan Documents.

5. Independent Obligations.  Guarantor’s obligations hereunder are independent
of the Obligations of Borrower, any other guarantor or any other person, and
Lender may enforce any of its rights hereunder independently of any other right
or remedy that Lender may at any time hold with respect to the Guaranteed
Obligations or any security or other guaranty therefor.  This Guaranty is a
guaranty of payment when due and not of collection.  Without limiting the
generality of the foregoing, Lender may bring a separate action against
Guarantor without first proceeding against Borrower, any other guarantor, any
other person or any security held by Lender and regardless of whether Borrower,
any other guarantor or any other person is joined in any such
action.  Guarantor’s liability hereunder shall at all times remain effective
with respect to the full amount of the Guaranteed Obligations, notwithstanding
any limitations on the liability of Borrower to Lender contained in the Loan
Agreement or elsewhere.  Lender’s rights hereunder shall not be exhausted by any
action taken by Lender until all Guaranteed Obligations have been fully and
finally paid and performed.

6. Authority to Modify Guaranteed Obligations.  Guarantor acknowledges that the
sum of the Guaranteed Obligations may significantly vary from time to
time.  Guarantor authorizes Lender, at any time and from time to time without
notice and without affecting the liability of Guarantor hereunder, to alter the
terms of all or any part of the Guaranteed Obligations and any security and
guaranties therefor including modification of times for payment and rates of
interest.

7. Demand by Lender. In addition to the terms of this Guaranty set forth in
Sections 4, 5, and 6, and in no manner imposing any limitation on such terms, it
is expressly understood and agreed that, if the Obligations are declared to be
or otherwise become immediately due and payable, then Guarantor shall, upon
demand in writing therefor by Lender to Guarantor, immediately pay the
Guaranteed Obligations to Lender.  Payment by Guarantor shall be made to Lender
to be credited and applied upon the Obligations, in immediately available funds,
to an account designated by Lender or at any address that may be specified in
writing from time to time by Lender within the continental United States.  This
section shall in no way affect Lender’s right to resort to any collateral that
may be held by Lender (the “Collateral”) without demand, as provided in
Section 18.2.  Any payment received by Lender with respect to the Obligations
shall reduce the Guaranteed Obligations by the amount of such payment.



2

 

--------------------------------------------------------------------------------

 

8. Guarantor Waivers.  In addition to any other waivers provided in this
Guaranty, Guarantor hereby waives each of the following, to the fullest extent
allowed by law:

8.1 Guarantor expressly waives any right it may now or in the future have to
require Lender to, and Lender shall not have any liability to, first pursue or
enforce against Borrower, the Collateral, or any other security, guaranty, or
pledge that may now or hereafter be held by Lender for the Obligations or for
the Guaranteed Obligations, or to apply such security, guaranty, or pledge to
the Obligations or to the Guaranteed Obligations (except with respect to funds
or proceeds thereof or received with respect thereto), or to pursue any other
remedy in Lender’s power that Guarantor may or may not be able to pursue itself
and that may lighten Guarantor’s burden, before proceeding against the
Collateral.  Guarantor shall remain liable for the Guaranteed Obligations,
notwithstanding any judgment Lender may obtain against Borrower, any other
guarantor of the Obligations, or any other person, or any modification,
extension, or renewal with respect thereto.

8.2 Guarantor has entered into this Guaranty based solely upon its independent
knowledge of Borrower’s financial condition and Guarantor assumes full
responsibility for obtaining any further information with respect to Borrower or
the conduct of its business.  Guarantor represents that it is now, and during
the terms of this Guaranty will be, responsible for ascertaining the financial
condition of Borrower.  Guarantor hereby waives any duty on the part of Lender
to disclose to Guarantor, and agrees that it is not relying upon nor expecting
Lender to disclose to it, any fact known or hereafter known by Lender relating
to the operation or condition of Borrower or its business.  Guarantor knowingly
accepts the full range of risk encompassed in a contract of guaranty, which risk
includes the possibility that Borrower may incur indebtedness after its
financial condition or its ability to pay its debts as they mature has
deteriorated.

8.3 Lender shall not be under any liability to marshal any assets in favor of
Guarantor or in payment of any or all of the Obligations or Guaranteed
Obligations.

8.4 Guarantor hereby waives:  (i) presentment, demand, protest, notice of
acceleration, dishonor, non-payment, protest, or any delay related thereto, with
respect to any instruments or documents relating to the Obligations or the
Guaranteed Obligations, except as specifically provided in Section 7;
(ii) notice of any extension, modification, renewal, or amendment of any of the
terms of the Loan Agreement or any other Loan Document relating to the
Obligations or the Guaranteed Obligations; (iii) notice of the occurrence of any
Event of Default with respect to the Obligations, the Guaranteed Obligations, or
the Collateral; and (iv) notice of any exercise or non-exercise by Lender of any
right, power, or remedy with respect to the Obligations, the Collateral, or the
Guaranteed Obligations.

If Lender may, under applicable law, proceed to realize its benefits under any
Loan Document giving Lender a lien upon any Collateral, either by judicial
foreclosure or by nonjudicial sale or enforcement, Lender may, at its sole
option, determine which of its remedies or rights it may pursue without
affecting any of its rights and remedies under this Guaranty.  If, in the
exercise of any of its rights and remedies, Lender shall forfeit any of its
rights or remedies under any Loan Document, including obtaining a deficiency
judgment against Borrower or any other person, whether because of any applicable
laws pertaining to “election of remedies,” anti-



3

 

--------------------------------------------------------------------------------

 

deficiency rules, or the like, Guarantor hereby consents to such action by
Lender and waives any claim based upon such action.  Any election of remedies
that results in the denial or impairment of the right of Lender to seek a
deficiency judgment against Borrower shall not impair Guarantor’s obligations
under this Guaranty.  In the event Lender shall bid at any foreclosure or
trustee’s sale or at any public or private sale permitted by law or the Loan
Documents, Lender may bid all or less than the amount of the Obligations or the
Guaranteed Obligations and the amount of such bid need not be paid by Lender but
shall be credited and applied as set forth in Section 19.  The amount of the
successful bid at any such sale, whether Lender or any other party (including
Guarantor) is the successful bidder, shall be deemed to be prima facie evidence
of the fair market value of the Collateral and the amount remaining after
application of such bid amount in the manner set forth in Section 19 shall be
deemed to be prima facie evidence of the amount of the Obligations guaranteed
under this Guaranty.

8.5 Until payment in full of the Guaranteed Obligations, Guarantor shall have no
right of subrogation, reimbursement, indemnity, or contribution, and shall have
no recourse with respect to the Collateral or any lien held therefor, all of
which Guarantor expressly waives.

8.6 Guarantor agrees and represents that the Obligations are and shall be
incurred by Borrower, and that the Guaranteed Obligations are and shall be
incurred by Guarantor, for business and commercial purposes only.  Guarantor
agrees that any claim of Lender against Guarantor arising out of this Guaranty
arises out of the conduct by Guarantor of its trade, business, or
profession.  Guarantor undertakes all the risks encompassed in the Loan
Agreement and the other Loan Documents as they may be now or are hereafter
agreed upon by Lender and Borrower.  Lender, in such manner and upon such terms
and at such time as it deems best, and with or without notice to Guarantor, may
release, add, subordinate or substitute security for the Obligations or the
Guaranteed Obligations.

8.7 Guarantor waives and agrees that it shall not at any time insist upon,
plead, or in any manner whatever claim or take the benefit or advantage of, any
appraisal, valuation, stay, extension, or redemption laws, or exemption, whether
now or at any time hereafter in force, which may delay, prevent, or otherwise
affect the performance by Guarantor of the Guaranteed Obligations or the
enforcement by Lender of this Guaranty.

8.8 A separate action or actions may be brought under this Guaranty or any of
the Loan Documents and prosecuted by Lender against Guarantor whether or not an
action is brought against Borrower, or whether Borrower are joined in any such
action or actions.  Without limiting the generality of the foregoing, Guarantor
expressly waives the benefit of any statute of limitation affecting the
Obligations and expressly agrees that the running of a period of limitation on,
or Lender’s delay or omission in, any action by Lender against Borrower or for
the foreclosure of any lien or the enforcement of any security interest in the
Collateral shall not exonerate or affect Guarantor’s liability to pay and
perform the Guaranteed Obligations.



4

 

--------------------------------------------------------------------------------

 

9. Waivers of Defenses Regarding Real Property Security. 

9.1 Guarantor understands and acknowledges the following:

(a) If Borrower defaults in the payment or performance of the Obligations and
Guarantor pays to Lender all or part of the Obligations, Guarantor would, except
to the extent limited or waived pursuant to Section 8.5, have a right to proceed
against Borrower to the extent of the Obligations so paid by Guarantor and to
have the benefit of any security held by Lender for the Obligations to the
extent of the Obligations so paid by Guarantor.  Such right is commonly known as
the “right of subrogation.”

(b) If Lender forecloses on Borrower’s real property by means of a trustee’s
sale under a power of sale contained in a deed of trust or other security
instrument, applicable statutory and decisional law, including California Code
of Civil Procedure (“CCP”) Section 580a and 580d, might limit or prohibit both
Lender and Guarantor from recovering any further payment from Borrower
personally on account of the Obligations or limit such recovery.  This means
that Guarantor’s right to proceed against Borrower for any amounts Guarantor was
required to pay under the Guaranty would then be impaired or destroyed by
Lender’s election to complete a trustee’s sale of Borrower’s real property. 
Lender’s election to complete a trustee’s sale of Borrower’s real property could
thus give Guarantor a defense to its obligations under the Guaranty, in addition
to any statutory or decisional law protections against a personal judgment that
benefits Guarantor directly.

(c) If Lender forecloses on Borrower’s real property by means of a judicial
foreclosure, applicable statutory and decisional law, including CCP Section
726(b), might limit the amount that both Lender and Guarantor could collect from
Borrower personally, and thus such an action by Lender might give Guarantor a
complete or partial defense to its obligations under the Guaranty, in addition
to any statutory or decisional law protections against a personal judgment that
benefits Guarantor directly.

(d) Lender has given only a basic description above of Guarantor’s rights
against Borrower, the limitation or destruction of those rights by Lender’s
actions in foreclosing on Borrower’s real property, and the potential claims or
defenses that Guarantor could therefore raise against Lender’s demand for
payment on the Guaranty, in addition to any statutory or decisional law
protections against a personal judgment that benefits Guarantor directly. 
Lender has advised Guarantor that the relationships of Borrower, Lender, and
Guarantor under applicable real property law are complex issues such that
Guarantor may wish to retain counsel to review these issues and review the
obligations that Guarantor is undertaking under the Guaranty, as well as the
waivers of rights that Guarantor will make pursuant to the provisions set forth
below.

(e) Lender desires the right to foreclose against Borrower’s real property
either by trustee’s sale or by judicial foreclosure, as well as to pursue all
Lender’s rights and remedies against Borrower and Guarantor, without giving rise
to any claims or defenses by Guarantor under the Guaranty, including any defense
that Lender’s foreclosure of Borrower’s real property has limited or destroyed
Guarantor’s rights against Borrower.  For these reasons, Lender requires



5

 

--------------------------------------------------------------------------------

 

Guarantor to waive its rights and defenses, as described basically above, and in
the form stated below.

9.2 Guarantor expressly, knowingly and intentionally waives and relinquishes the
following of its rights:

(a) all rights, defenses or benefits Guarantor might have arising out of an
election of foreclosure by Lender even though that election of remedies, such as
a nonjudicial foreclosure with respect to security for a Guaranteed Obligation,
has, by the operation of CCP section 580d or otherwise, destroyed Guarantor’s
rights as against Borrower of subrogation, reimbursement, indemnity, or
contribution;

(b) all rights, defenses or benefits Guarantor might have, whether directly or
derivatively, under the following California statutes and decisions:  CCP
sections 580a, 580d, 726, 726(b), or their application in case law, including
the case of Union Bank v. Gradsky; and

(c) all rights, defenses or benefits Guarantor might have directly under any
applicable state statutory or decisional law limiting or protecting Guarantor
against a personal judgment on the Guaranty after Lender’s nonjudicial
foreclosure of the Borrower’s real property.

9.3 In particular, Guarantor agrees that the Guaranty will remain effective on
its terms and that:

(a) Guarantor will be required to pay in full the unpaid amount of any
Obligations to Lender even if Lender forecloses on Borrower’s real property by
trustee’s sale and the effect of such sale is to prevent Guarantor from taking
action against Borrower to recover amounts paid by Guarantor to Lender under the
Guaranty or otherwise limits or destroys Guarantor’s rights, including rights of
subrogation;

(b) Guarantor will be required to pay in full the unpaid amount of any
Obligations to Lender even if Lender forecloses on Borrower’s real property by
judicial foreclosure action and Guarantor’s rights against Borrower are thereby
limited by the operation of applicable statutory and decisional law.

10. Waivers of Defenses.   Guarantor waives any defense based upon or arising by
reason of:  (a) any disability or other defense of Borrower or any other person;
(b) the cessation of liability or limitation from any cause whatsoever of the
Obligations or any portion thereof, other than payment in full or payment of
such portion; (c) any lack of authority of any agent or other person acting or
purporting to act on behalf of Borrower, or any defect in the formation of
Borrower; (d) the application by Borrower of the proceeds of the Obligations or
any other obligation of Borrower or Lender for purposes other than the purposes
represented to, or intended or understood by Lender; (e) any act or omission by
Lender that directly or indirectly results in or aids the discharge of Borrower
or any portion of the Obligations or any other obligation of Borrower to Lender
by operation of law or otherwise; or (f) any modification of the Obligations or
any other obligation of Borrower to Lender in any form whatsoever, including the
renewal, extension, acceleration or other change in time for payment of the
Obligations, or other change in the terms of the Obligations or any part
thereof, including increase or decrease of the rate of interest thereon.





6

 

--------------------------------------------------------------------------------

 

Without limiting the generality of the foregoing, Guarantor waives any defenses
or rights arising under California Civil Code sections 2787 through 2855,
inclusive, and Sections 2899 and 3433.

11. Reasonableness and Effect of Waivers.  Guarantor warrants and agrees that
each of the waivers set forth in this Guaranty is made with full knowledge of
its significance and consequences and that, under the circumstances, the waivers
are reasonable and not contrary to public policy or law.  If any of such waivers
are determined to be contrary to any applicable law or public policy, such
waivers shall be effective only to the maximum extent permitted by law.

12. Continuing Guaranty.  Guarantor agrees that (a) this is a continuing
guaranty, (b) the Guaranteed Obligations hereunder shall extend to each and
every extension or renewal, if any, of the Loan Documents, regardless of whether
the Guaranteed Obligations may, in successive transactions, be paid, repaid,
advanced, or renewed from time to time, and (c) this Guaranty shall remain in
full force and effect until the Guaranteed Obligations are paid in full and have
been completely satisfied, and shall not be impaired or affected by, or be
deemed to be satisfied by, nor shall Guarantor or the Collateral be exonerated,
discharged, or released by, any of the following events:

12.1 Lender’s exercise or enforcement of, or failure or delay in exercising or
enforcing, legal proceedings to collect the Obligations or any power, right, or
remedy with respect to any of the Obligations, the Collateral, or the Guaranteed
Obligations including:  (i) any action or inaction of Lender to perfect,
protect, or enforce any security interest in any Collateral; (ii) any impairment
or invalidity of the Collateral or any suspension of Lender’s right to enforce
against Borrower any Obligations, any Guaranteed Obligations, or any security
interest in or lien upon the Collateral; or (iii) any change in the time,
manner, or place of payment of, or in any other term of, any or all of the
Obligations or the Guaranteed Obligations, or any other amendment to or waiver
of the Loan Agreement, any other Loan Document, or any other agreement or
instrument governing or evidencing any of the Obligations or the Guaranteed
Obligations;

12.2 insolvency, bankruptcy, reorganization, arrangement, adjustment,
composition, assignment for the benefit of creditors, appointment of a receiver
or trustee for all or any part of Borrower’s or Guarantor’s assets, liquidation,
winding-up, or dissolution of Borrower or Guarantor;

12.3 any limitation, discharge, cessation, or partial satisfaction of the
Obligations, of any Guaranteed Obligations, whether by operation of any statute,
regulation, or rule of law, or otherwise, regardless of the intervention or
omission of Lender or any invalidity, voidability, unenforceability, or
irregularity, or future change to or amendment of, in whole or in part, the Loan
Agreement, this Guaranty, any other Loan Document, or any other document
evidencing any Obligations;

12.4 any merger, acquisition, consolidation or change in structure of Borrower
or Guarantor; or any sale, lease, transfer, or other disposition of any or all
of the assets or shares of Borrower or Guarantor;



7

 

--------------------------------------------------------------------------------

 

12.5 any assignment or other transfer, in whole or in part, of Lender’s interest
in and rights under the Loan Agreement or any other Loan Document, including
this Guaranty, or of Lender’s interest in the Obligations, the Guaranteed
Obligations, or the Collateral;

12.6 any claim, defense, counterclaim, or set-off, other than (i) any defense of
prior performance or (ii) any defense based on any applicable provision of the
Uniform Commercial Code requiring that the Collateral be disposed of in a
commercially reasonable manner, which Borrower or Guarantor may have or assert,
including any defense of incapacity, disability, or lack of corporate or other
authority to execute any documents relating to the Obligations, the Guaranteed
Obligations, or the Collateral;

12.7 any cancellation, renunciation, or surrender of any debt instrument
evidencing the Obligations or the Guaranteed Obligations;

12.8 Lender’s vote, claim, distribution, election, acceptance, action, or
inaction in any bankruptcy or reorganization case related to the Collateral, the
Obligations, or the Guaranteed Obligations;

12.9 any other action or circumstances that might otherwise constitute a defense
available to, or a legal or equitable discharge of, any surety, guarantor or
pledgor; or

12.10 the fact that any of the Obligations or the Guaranteed Obligations may
become due or payable in connection with or by reason of any agreement or
transaction that may be illegal, invalid, or unenforceable in whole or in part;
it being agreed by Guarantor that the Guaranteed Obligations shall not be
discharged.

13. Subordination.

13.1 Guarantor hereby agrees that, until the date of termination of the Loan
under the Loan Agreement (the “Termination Date”), all obligations and all
indebtedness of Borrower to Guarantor, including any and all present and future
indebtedness regardless of its nature or manner of origination now or hereafter
to become due and owing by Borrower to Guarantor (collectively, the
“Subordinated Indebtedness”), are hereby subordinated and postponed (except as
set forth in Section 13.3 below) and shall be inferior, in all respects, to the
Obligations.

13.2 In no circumstance shall any Subordinated Indebtedness be entitled to any
collateral security; provided, that in the event any such collateral security
exists, Guarantor hereby agrees that any now existing or hereafter arising Lien
upon any of the assets of Borrower in favor of Guarantor, whether created by
contract, assignment, subrogation, reimbursement, indemnity, operation of law,
principles of equity or otherwise, shall be junior and inferior to, and is
hereby subordinated in priority to any now existing or hereafter arising Liens
in favor of Lender in and against the Collateral, regardless of the time, manner
or order of creation, attachment or perfection of the respective Liens.

13.3 Except as permitted in the Loan Agreement, Guarantor hereby agrees: (i)
that it shall not assert, collect, accept payment on or enforce any of the
Subordinated



8

 

--------------------------------------------------------------------------------

 

Indebtedness or take collateral or other security to secure payment of the
Subordinated Indebtedness until the Termination Date; (ii) that it shall not
demand payment of, accelerate the maturity of, or declare a default or event of
default under the Subordinated Indebtedness until the Termination Date; (iii)
that is shall not cause or permit Borrower to make or give, and Guarantor shall
not receive or accept, payment in any form (whether direct or indirect,
including by transfer to an Affiliate or Subsidiary of Borrower or Guarantor) on
account of the Subordinated Indebtedness, make any transfers in respect of the
Subordinated Indebtedness without the express prior written consent of Lender
(which consent may be withheld for any reason in Lender’s sole discretion), or
give any collateral security for the Subordinated Indebtedness; and (iv) that
any payment, transfer, or collateral security so made or given by Borrower and
received or accepted by Guarantor, without the express prior written consent of
Lender, shall be held in trust by Guarantor for the account of Lender, and
Guarantor shall immediately turn over, in kind, any such payment to Lender for
application in reduction of, or (in the case of property other than cash) as
security for, the Guaranteed Obligations.  

14. Subrogation.  Guarantor will not exercise any rights which it may acquire by
way of subrogation under this Guaranty, by any payment made hereunder or
otherwise, until all the Obligations shall have been paid in full.  If any
amount is paid to Guarantor on account of such subrogation rights at any time
when all the Obligations shall not have been paid in full, such amount shall be
held in trust for the benefit of Lender, and shall forthwith be paid to Lender
to be credited and applied upon the Obligations, whether matured or unmatured,
in accordance with the terms of the Loan Documents.  If (i) Guarantor makes
payment to Lender of all or any part of the Obligations and (ii) all the
Obligations are paid in full, Lender shall, at Guarantor’s request, execute and
deliver to Guarantor appropriate documents, without recourse and without
representation or warranty, necessary to evidence the transfer by subrogation to
Guarantor of an interest in the Obligations resulting from such payment by
Guarantor.  Nothing herein limits any right of Guarantor to pay all Obligations
in full and thereafter become subrogated to the position of Lender.

15. Limit of Liability.  The obligations of Guarantor under this Guaranty shall
be limited to an aggregate amount equal to the largest amount that would not
render its obligations under this Guaranty subject to avoidance under Section
548 of the Bankruptcy Code or any comparable provisions of any applicable state
law.

16. Representations and Warranties.  To induce Lender to make advances under the
Loan Documents, Guarantor makes the following representations and warranties,
each of which shall survive the execution and delivery of this Guaranty:

16.1 Organization.  Guarantor is duly formed under the laws of its formation and
is in good standing in the State of California and in all jurisdictions in which
it does business or the ownership of its properties requires such qualification,
except to the extent that the failure to be so qualified would not have a
material adverse effect on the properties, business, results of operations or
financial or other condition of Guarantor.

16.2 Relationship of Parties.  (a) Guarantor has received copies of the Loan
Agreement and the other Loan Documents and is familiar with and fully
understands all of their terms and conditions; (b) Lender has not made any
representations or warranties to



9

 

--------------------------------------------------------------------------------

 

Guarantor regarding the creditworthiness of Borrower or the prospects of
repayment from sources other than Borrower; (c) this Guaranty is executed at the
request of Borrower; (d) Guarantor has established adequate means of obtaining
from Borrower on a continuing basis financial and other information pertaining
to the business of Borrower; and (e) Guarantor assumes full responsibility for
keeping fully informed with respect to the business, operation, condition and
assets of Borrower.  Guarantor hereby agrees that Lender shall have no duty to
disclose or report to Guarantor any information now or hereafter known to Lender
relating to the business, operation, condition and assets of Borrower.  Lender
shall have no duty to inquire into the authority or powers of Borrower or any
officer, employee or agent of Borrower with regard to any Guaranteed
Obligations, and all Guaranteed Obligations made or created in good faith
reliance upon the professed exercise of any such authority or powers shall be
guaranteed hereunder.

16.3 Execution, Delivery and Performance of Guaranty.  The execution, delivery,
and performance by Guarantor of all of its obligations under this Guaranty have
been duly authorized by all necessary action and do not and will not:

(a) result in or require the creation or imposition of any lien, right of
others, or other encumbrance of any nature (other than under this Guaranty and
any related security documents) upon or with respect to any property now owned
or leased or hereafter acquired by Guarantor;

(b) violate any provision of any law, regulation, judgment, decree or award
presently in effect having applicability to Guarantor;

(c) result in a breach of, constitute a default under, or cause or permit the
acceleration of any obligation owed under, any indenture, loan agreement, lease,
or any other agreement or instrument, to which Guarantor is a party or by which
Guarantor or any of its  property is bound or affected, except where such
breach, default or acceleration would not have a material adverse effect;

(d) require any consent or approval not heretofore obtained; or

(e) violate any provision of, or require any consent under, any agreement
applicable to Guarantor.

16.4 Enforceability.  This Guaranty, when executed and delivered, shall
constitute a valid and binding obligation of Guarantor which is enforceable in
accordance with its terms, except to the extent that such enforcement may be
limited by applicable bankruptcy, insolvency and other similar laws affecting
creditors rights generally or by principles of equity pertaining to the
availability of equitable remedies.

16.5 Compliance with Laws.  Guarantor has complied in all material respects with
all laws, regulations and requirements applicable to its business and has
obtained all authorizations, consents, approvals, orders, licenses, exemptions
from, and has accomplished all filings or registrations or qualifications with,
any court or governmental department, public body, authority, commission, board,
bureau, agency or instrumentality, that may be necessary for the transaction of
its business, except where the failure to do so would not have a material
adverse effect.



10

 

--------------------------------------------------------------------------------

 

16.6 Guarantor’s Addresses.  Guarantor’s name and address are accurately set
forth in Section 22.9.

16.7 No Offset, Defense, or Counterclaim. Guarantor represents, warrants, and
agrees that, as of the date of this Guaranty, the Guaranteed Obligations are not
subject to any offset or defense against Lender or Borrower of any kind, and
Guarantor specifically waives its right to assert any such defense or right of
offset.  Guarantor further agrees that the Guaranteed Obligations shall not be
subject to any counterclaims, offsets, or defenses against Lender or Borrower
that may arise in the future, except for (a) any defense of prior performance or
payment, (b) any defense based on any applicable provision of the Uniform
Commercial Code requiring that the Collateral be disposed of in a commercially
reasonable manner, which Borrower or Guarantor may have or assert, or (c)
applicable provisions of the laws of the State of California governing the
disposal of the Collateral upon foreclosure of the liens created thereon by any
Security Agreement in favor of Lender.

16.8 Pending or Threatened Litigation.  There are no actions, suits, proceedings
or other litigation (including proceedings by or before any arbitrator or
governmental authority) pending, or to the knowledge of Guarantor, threatened
against Guarantor, which (a) challenge the validity or propriety of this
Guaranty or of the secured financing transactions contemplated under the Loan
Agreement and the other Loan Documents, (b) could, if adversely determined, have
a material adverse effect on the properties, businesses, results of operations
or financial or other condition of Guarantor, or (c) could materially affect the
ability of Guarantor to perform its obligations under this Guaranty.

16.9 Consultation with Legal Counsel.  Guarantor acknowledges that the waivers
in Sections 8, 9 and 10 herein are a material inducement to Lender to make the
advances under the Loan Documents and that Lender is relying upon the foregoing
waivers in its future dealings with Borrower.  Guarantor warrants and represents
that it has reviewed the foregoing waivers with its legal counsel and that,
after such review with its legal counsel, Guarantor has agreed to the foregoing
waivers.

17. COVENANTS

17.1 Costs and Expenses of Enforcement.  Guarantor agrees to pay to Lender, on
demand, all out-of-pocket costs and expenses, including reasonable attorneys’
fees, incurred by Lender in exercising any right, power or remedy conferred by
this Guaranty, or in the enforcement of this Guaranty, whether or not any action
is filed in connection therewith. Until paid to Lender, such amounts shall bear
interest, commencing with Lender’s demand therefor, at the Default Rate set
forth in the Loan Agreement.

18. DEFAULTS AND REMEDIES

18.1 Events of Default.  It shall be an “Event of Default” hereunder upon the
occurrence of any one or more of the following events (regardless of the reason
therefor):

(a) any Event of Default occurs under the Loan Agreement or any other Loan
Document;



11

 

--------------------------------------------------------------------------------

 

(b) Guarantor fails or neglects to perform, keep or observe any material
provision of this Guaranty or any of the other Loan Documents to which it is a
party;

(c) any material representation or warranty of Guarantor made under this
Guaranty or in any Loan Document or in any written statement pursuant thereto or
hereto, report, financial statement, or certificate made or delivered to Lender
by Guarantor is untrue or incorrect, as of the date when made or deemed made;

(d) Guarantor renounces or revokes, or attempts to renounce or revoke, this
Guaranty;

(e) (i) any of the assets of Guarantor are attached, seized, levied upon, or
subjected to a writ or distress warrant, or come within the possession of any
receiver, trustee, custodian, or assignee for the benefit of creditors of
Guarantor and remain unstayed or undismissed for thirty (30) consecutive days,
(ii) any person other than Guarantor applies for the appointment of a receiver,
trustee or custodian for any of Guarantor’s assets and such application remains
unstayed or undismissed for thirty (30) consecutive days, or (iii) Guarantor
conceals, removes, or permits to be concealed or removed, any part of its
property, with intent to hinder, delay, or defraud its creditors or any of them
or makes or suffers a transfer of any of its property or the incurring of an
obligation which may reasonably be expected to be fraudulent under any
bankruptcy, fraudulent conveyance or other similar law, in each case only to the
extent any of the events set forth in clauses (i), (ii) or (iii) would,
individually or in the aggregate, have a material adverse effect on Guarantor;

(f) a case or proceeding has been commenced against Guarantor in a court having
competent jurisdiction seeking a decree or order (i) under the Bankruptcy Code,
or any other applicable federal, state, or foreign bankruptcy or other similar
law, (ii) appointing a custodian, receiver, liquidator, assignee, trustee or
sequestrator (or similar official) of Guarantor, of any substantial part of its
properties, or (iii) ordering the winding-up or liquidation of the affairs of
Guarantor and such case or proceeding shall remain undismissed or unstayed for
ninety (90) consecutive days or such court shall enter a decree or order
granting the relief sought in such case or proceeding;

(g) Guarantor (i) files a petition seeking relief under the Bankruptcy Code, or
any other applicable federal, state or foreign bankruptcy or other similar law,
(ii) consents to the institution of proceedings thereunder or to the filing of
any such petition or to the appointment of or taking possession by a custodian,
receiver, liquidator, assignee, trustee, or sequestrator (or similar official)
of Guarantor or of any substantial part of its properties, (iii) fails generally
to pay its debts as such debts become due, or (iv) takes any corporate or
similar action in furtherance of any such action;

18.2 Remedies.  Upon the occurrence of an Event of Default hereunder and the
continuation of such Event of Default after any applicable cure period provided
therefor, Lender may declare all of the Guaranteed Obligations, immediately and
without demand, notice or legal process of any kind, to be, and such Guaranteed
Obligations shall immediately become, due and payable, and then, or at any
subsequent time, Lender may exercise any or all of its rights and remedies under
this Guaranty, the Loan Agreement, and any other Loan Documents, and under
applicable law, and may, in addition



12

 

--------------------------------------------------------------------------------

 

(a) make demand upon Guarantor for the payment of the Guaranteed Obligations;

(b) resort to the Collateral for payment of the Guaranteed Obligations, without
notice, declaration, or demand by Lender to the extent not prohibited by
applicable law;

provided, that upon the occurrence of an Event of Default specified in clauses
(e) or (f) of Section 18.1, the Guaranteed Obligations shall become immediately
due and payable without declaration, notice or demand by Lender.

19. Application of Payments.  Any payment made by Guarantor under this Guaranty
may be applied by Lender, in Lender’s sole discretion, first, to the
satisfaction of Guarantor’s indemnification liabilities pursuant to Section 20,
and then, in any order that Lender, in its sole discretion, may determine.

20. Indemnification.  Guarantor agrees to indemnify and hold Lender harmless
from and against any liabilities, claims and damages, including reasonable
costs, attorneys’ fees, and disbursements, and other expenses incurred or
arising by reason of the taking or the failure to take action by Lender, in good
faith, in respect of any transaction effected under this Guaranty, including any
action to enforce payment of the Guaranteed Obligations, or in connection with
any liens upon the Collateral.  The liabilities of Guarantor under this
Section 20 shall survive the termination of this Guaranty.

21. Reinstatement.  This Guaranty shall remain in full force and effect and
continue to be effective, as the case may be, if at any time payment and
performance of the Obligations under the Loan Documents or the Guaranteed
Obligations, or any part thereof, is, pursuant to applicable law, avoided,
rescinded or reduced in amount, or must otherwise be restored or returned by
Lender, or any obligee of the Obligations under the Loan Documents or the
Guaranteed Obligations, whether as a “voidable preference,” “fraudulent
conveyance,” or otherwise, all as though such payment or performance had not
been made.  In the event that any payment, or any part thereof, is avoided,
rescinded, reduced, restored, or returned, the Obligations under the Loan
Documents or the Guaranteed Obligations, as the case may be, shall be reinstated
and deemed reduced only by such amount paid and not so avoided, rescinded,
reduced, restored, or returned.

22. Miscellaneous.

22.1 Cumulative Remedies; No Waiver.  The rights, powers and remedies of Lender
hereunder are cumulative and not exclusive of any other right, power or remedy
which Lender would otherwise have.  No failure or delay on the part of Lender in
exercising any such right, power or remedy may be, or may be deemed to be, a
waiver thereof; nor may any single or partial exercise of any such right, power
or remedy preclude any other or further exercise thereof or the exercise of any
other right, power or remedy hereunder or under the Loan Documents.

22.2 Binding Agreement; Assignment; Amendment.  This Guaranty and the terms,
covenants and conditions hereof shall be binding upon and inure to the benefit
of Guarantor, Lender and their respective successors and assigns, except that
Guarantor shall not have power or authority to transfer, convey or assign this
Guaranty or any right or obligation hereunder without the prior written consent
of Lender (and any attempt to do so shall be void). 



13

 

--------------------------------------------------------------------------------

 

Guarantor consents to Lender’s assignment of its interests hereunder to any
person, in accordance with the terms of the Loan Documents.  Neither this
Guaranty nor any provision hereof may be amended, modified, waived, discharged
or terminated except by an instrument in writing duly signed by or on behalf of
Lender.

22.3 Consent to Loan Documents.  Guarantor hereby acknowledges that it has
received copies of, and consents to, all of the Loan Documents.

22.4 Counterparts; Delivery by Facsimile or Electronic Transmission.  This
Guaranty may be executed in any number of counterparts and any party hereto may
execute any counterpart, each of which when executed and delivered shall be
deemed to be an original and all of which, taken together, shall be deemed to be
but one and the same instrument.    Signature pages hereto may be delivered via
facsimile or electronic transmission and any copy of this Guaranty containing
such a signature page shall be considered an original for all purposes
hereunder.

22.5 Severability.  In the event that any one or more of the provisions
contained in this Guaranty shall be determined to be invalid, illegal, or
unenforceable in any respect for any reason, the validity, legality, and
enforceability of any such provision or provisions in every other respect, and
the remaining provisions of this Guaranty, shall not be in any way impaired.

22.6 Section Titles.  The section titles contained in this Guaranty are and
shall be without substantive meaning or context of any kind whatsoever and are
not a part of the agreement between the parties hereto.

22.7 Interpretation.  No provision of this Guaranty or any of the other Loan
Documents shall be construed against or interpreted to the disadvantage of any
party hereto by any court or other governmental or judicial authority by reason
of such party’s having or being deemed to have structured, drafted or dictated
such provision.

22.8 Further Assurances. Guarantor agrees that it will, at its expense, upon the
written request of Lender, from time to time, promptly execute and deliver to
Lender any additional instruments or documents reasonably considered necessary
by Lender to cause this Guaranty to be, become, or remain valid and effective in
accordance with its terms.

22.9 Notices.  All notices, demands, instructions and other communications
required or permitted to be given to, or made upon, any party with respect to
this Guaranty shall be in writing and (except for any item for which the method
of delivery is specifically prescribed by statute) shall be personally delivered
or sent by facsimile or electronic transmission, by registered mail, postage
prepaid, return receipt requested, or by a nationally recognized overnight
courier service, and shall be deemed to be given for purposes of this Agreement
(a) on the day that such writing is received by the Person to whom it is to be
sent if given by personal delivery, by facsimile or electronic transmission or
by courier, and (b) three Business Days after mailing if mailed pursuant to this
Section 22.9.  Notices, demands, instructions and other communications covered
by this Section 22.9 shall be given to or made upon the respective parties
hereto to the addresses below.  Either party may designate a change



14

 

--------------------------------------------------------------------------------

 

of address within the United States of America by written notice to the other by
giving at least five  (5) days prior written notice of such change of address

GUARANTOR:

 

Crimson Wine Group, Ltd.

2700 Napa Valley Corporate Drive, Suite B

Napa, CA 94558

Attention: Chief Financial Officer

 

LENDER:

 

American AgCredit, PCA

5560 S. Broadway

Eureka, CA 95503 (if delivered by courier)



P.O. Box 398

Fields Landing, CA 95537-0398 (if delivered by mail)

 

Attn:    Account Officer for Pine Ridge Winery

 

22.10 Non-Waiver.  None of the obligations of Guarantor, and no right or remedy
of Lender under this Guaranty, shall be deemed to have been suspended or waived
by Lender, nor shall Lender be estopped from asserting any such right or remedy,
by Lender’s conduct or oral statements, but any such suspension or waiver of any
such right or remedy by Lender must be in writing and signed by Lender.  Any
suspension or waiver by Lender of any of its rights or remedies under this
Guaranty shall not suspend or waive any prior or subsequent right or remedy,
whether of the same or of a different type.

22.11 Limitation of Liability.  Neither Lender nor any of its officers,
directors, employees, agents, or counsel shall be liable for any action lawfully
taken or omitted to be taken by it or them hereunder or in connection herewith,
except for its or their own respective gross negligence or willful misconduct.

22.12 Benefits of Agreement.  The provision of this Guaranty are for the benefit
of Lender, and its successors, transferees, endorsees, and assigns.  In the
event all or any part of the Obligations are transferred, endorsed, or assigned
by Lender to any person in accordance with the terms of the Loan Documents, any
reference to “Lender” herein shall be deemed to refer equally to such person.

22.13 Entire Agreement.  This Guaranty constitutes the entire and final
agreement between Guarantor and Lender with respect to the subject matter
hereof, and supersedes any and all representations or statements, either written
or oral, express or implied, other than those expressly set forth in this
guaranty, made to any party hereto by any person.

22.14 Reserved. 



15

 

--------------------------------------------------------------------------------

 

22.15 GOVERNING LAW.  EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN ANY OF THE LOAN
DOCUMENTS, IN ALL RESPECTS, INCLUDING ALL MATTERS OF CONSTRUCTION, VALIDITY AND
PERFORMANCE, THIS GUARANTY AND THE OBLIGATIONS ARISING HEREUNDER SHALL BE
GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE
STATE OF CALIFORNIA APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH STATE,
WITHOUT REGARD TO THE PRINCIPLES THEREOF REGARDING CONFLICT OF LAWS, AND ANY
APPLICABLE LAWS OF THE UNITED STATES OF AMERICA.

22.16 MUTUAL WAIVER OF JURY TRIAL; JUDICIAL REFERENCE. 

(a) EACH OF THE PARTIES HERETO THIS HEREBY EXPRESSLY WAIVES ANY RIGHT TO A TRIAL
BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS HEREUNDER OR
UNDER ANY AMENDMENT, MODIFICATION, INSTRUMENT, DOCUMENT OR AGREEMENT DELIVERED
(OR WHICH MAY IN THE FUTURE BE DELIVERED) IN CONNECTION HEREWITH OR ARISING FROM
ANY LENDING OR OTHER RELATIONSHIP RELATED HERETO.  EACH OF THE PARTIES AGREES
THAT ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT BEFORE
A JURY.

(b) Each of the parties hereto prefer that any dispute between them be resolved
in litigation subject to the jury trial waiver set forth in Section 22.16(a)
herein, but the California Supreme Court in Grafton Partners L.P. v. Superior
Court has held such pre-dispute jury trial waivers are unenforceable under
California law.  Each of the parties hereto agree that the provisions of Section
22.16(b)-(i) shall be applicable until such pre-dispute jury trial waivers are
deemed enforceable under California law or unless any dispute between them is
brought before a court that is not applying California law.

(a) Other than (i) non-judicial foreclosure of security interests in real or
personal property,  (ii) the appointment of a receiver or (iii) the exercise of
other provisional remedies (any of which may be initiated pursuant to applicable
law), any controversy, dispute or claim (each, a “Claim”) arising out of or
relating hereto will be resolved by a reference proceeding in California in
accordance with the provisions of Section 638 et seq. of the California Code of
Civil Procedure (“CCP”), or their successor sections, which shall constitute the
exclusive remedy for the resolution of any Claim, including whether the Claim is
subject to the reference proceeding.  Venue for the reference proceeding will be
in the Superior Court or Federal District Court in the County or District where
venue is otherwise appropriate under this Agreement (the “Court”).

(b) The referee shall be a retired Judge or Justice selected by mutual written
agreement of the parties.  If the parties do not agree, the referee shall be
selected by the Presiding Judge of the Court (or his or her representative).  A
request for appointment of a referee may be heard on an ex parte or expedited
basis, and the parties agree that irreparable harm would result if ex parte
relief is not granted.  The referee shall be appointed to sit with all the
powers provided by law.  Pending appointment of the referee, the Court has power
to issue temporary or provisional remedies.



16

 

--------------------------------------------------------------------------------

 

(c) The referee will have power to expand or limit the amount and duration of
discovery.  The referee may set or extend discovery deadlines or cutoffs for
good cause, including a party’s failure to provide requested discovery for any
reason whatsoever.  All disputes relating to discovery which cannot be resolved
by the parties shall be submitted to the referee whose decision shall be final
and binding.

(d) Except as expressly set forth in this Agreement, the referee shall determine
the manner in which the reference proceeding is conducted including the time and
place of hearings, the order of presentation of evidence, and all other
questions that arise with respect to the course of the reference proceeding.

(e) The referee shall be required to determine all issues in accordance with
existing case law and the statutory laws of the State of California.  The rules
of evidence applicable to proceedings at law in the State of California will be
applicable to the reference proceeding.  The referee shall be empowered to enter
equitable as well as legal relief, provide all temporary or provisional
remedies, enter equitable orders that will be binding on the parties and rule on
any motion which would be authorized in a trial, including motions for summary
judgment or summary adjudication.  The referee shall issue a decision pursuant
to CCP §644 and the referee’s decision shall be entered by the Court as a
judgment or an order in the same manner as if the action had been tried by the
Court.  The final judgment or order entered by the Court is fully appealable as
provided by law.  The parties reserve the right to findings of fact, conclusions
of laws, a written statement of decision, and the right to move for a new trial
or a different judgment, which new trial, if granted, is also to be a reference
proceeding under this provision.

(f) If the enabling legislation which provides for appointment of a referee is
repealed (and no successor statute is enacted), any dispute between the parties
that would otherwise be determined by reference procedure will be resolved and
determined by arbitration.  The arbitration will be conducted by a retired judge
or Justice, in accordance with the California Arbitration Act §1280 through
§1294.2 of the CCP as amended from time to time.  The limitations with respect
to discovery set forth above shall apply to any such arbitration proceeding.

(a) THE PARTIES RECOGNIZE AND AGREE THAT ALL DISPUTES RESOLVED UNDER THIS
REFERENCE PROVISION WILL BE DECIDED BY A REFEREE AND NOT BY A JURY.  AFTER
CONSULTING (OR HAVING HAD THE OPPORTUNITY TO CONSULT) WITH COUNSEL OF THEIR OWN
CHOICE, EACH PARTY KNOWINGLY AND VOLUNTARILY AND FOR THEIR MUTUAL BENEFIT AGREES
THAT THIS REFERENCE PROVISION WILL APPLY TO ANY DISPUTE BETWEEN THEM WHICH
ARISES OUT OF OR IS RELATED HERETO.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]





17

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Guarantor has caused this Guaranty to be duly executed to be
effective as of the date first written above.

 

Guarantor:

Crimson Wine Group, LTD, a Delaware corporation

By:_/s/ Shannon McLaren__________

Name:Shannon McLaren

Title:CFO

 

 

ACCEPTED BY LENDER:

 

American AgCredit, FLCA

 

By:_/s/ Edwin A. Adams, Jr.________

Name: Edwin A. Adams, Jr.

Title:   Vice President

 

 

 

 



18

 

--------------------------------------------------------------------------------